DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application is a Continuation of application 17/188,876, filed March 1, 2021, which is a Continuation of application 16/852,889, now U.S. Patent No. 10,963,771, filed April 20, 2020, which is a Continuation of application 16/545,945, now U.S. Patent No. 10,628,728, filed August 20, 2019, which is a Continuation of application 15/979,232, now U.S. Patent No. 10,402,717, filed May 14, 2018, which is a Continuation of application 15/633,400, now U.S. Patent No. 9,996,791, filed June 26, 2017, which is a Continuation of application 14/927,426, now U.S. Patent No. 9,688,202, filed October 29, 2015 and claims priority to Provisional application 62/072,416, filed October 29, 2014.
Information Disclosure Statement

3.	The Information Disclosure Statements filed on April 20, 2021 and August 5, 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,996,791, hereinafter ‘791. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1-22 recite the same method of forming at least one antenna for a RFID enabled mirror as is set forth in ‘791. The only difference between the present claimed invention and ‘791 is the utilization of different terminologies and/or rephrasing of the terminologies. The Examiner believes that the scope of claims 1-22 of the present application and claims 1-20 of ‘791 is almost identical.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
December 3, 2021